    Case 8:20-cv-00043-SB-ADS Document 153-6 Filed 10/02/20 Page 1 of 3 Page ID #:1985


Reardon, Colin (CFPB)

From:                  Reardon, Colin (CFPB)
Sent:                  Wednesday, September 02, 2020 5:58 PM
To:                    jsb@jeffreybenice.com
Cc:                    Assae-Bille, Vanessa (CFPB); Anna Corrales; Wilson, Colin (Volunteer)(CFPB)
Subject:               FW: CFPB v. Chou Team Realty et al. -- Document Requests to Sebreros
Attachments:           2020.09.02 Letter to Benice re RFPs.pdf


Jeff,

Please see attached.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Monday, August 24, 2020 1:43 PM
To: jsb@jeffreybenice.com
Cc: Assae‐Bille, Vanessa (CFPB) <Elisabeth.Assae‐Bille@cfpb.gov>; Anna Corrales <ClientSupport@JeffreyBenice.com>
Subject: FW: CFPB v. Chou Team Realty et al. ‐‐ Document Requests to Sebreros

Jeff,

Just following up on the email below.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Wednesday, August 19, 2020 4:38 PM
To: jsb@jeffreybenice.com
Cc: Assae‐Bille, Vanessa (CFPB) <Elisabeth.Assae‐Bille@cfpb.gov>; 'Anna Corrales' <ClientSupport@JeffreyBenice.com>
Subject: FW: CFPB v. Chou Team Realty et al. ‐‐ Document Requests to Sebreros

Jeff,

We haven’t received Mr. Sebreros’ response to our document requests, which was due on Monday. Please provide an
update on their status.

Thanks,
Colin


                                                                    1
    Case 8:20-cv-00043-SB-ADS Document 153-6 Filed 10/02/20 Page 2 of 3 Page ID #:1986
Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Tuesday, July 14, 2020 11:50 AM
To: JSB@JeffreyBenice.com; plepiscopo@att.net; David Holt (dholt@holtlawoc.com) <dholt@holtlawoc.com>; Bill
rothbard <bill@rothbardlaw.com>
Cc: Assae‐Bille, Vanessa (CFPB) <Elisabeth.Assae‐Bille@cfpb.gov>
Subject: CFPB v. Chou Team Realty et al. ‐‐ Document Requests to Sebreros

Counsel,

Please see attached.

Thanks,
Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    2
Case 8:20-cv-00043-SB-ADS Document 153-6 Filed 10/02/20 Page 3 of 3 Page ID #:1987



  1700 G Street, NW
  Washington, DC 20552




 September 2, 2020

 Via Email

 Jeffrey Benice
 Benice Law
 3080 Bristol Street, 6th Floor, Suite 630
 Costa Mesa, CA 92626

 Re:   CFPB v. Chou Team Realty et al., No. 8:20-cv-00043-JVS-ADS (C.D. Cal.)

 Dear Mr. Benice:

 I write pursuant to Local Rule 37-1 to request a prefiling conference of counsel regarding
 Defendant Frank Anthony Sebreros’ failure to respond to the Bureau’s first request for
 production of document requests to him, which we served on July 14, 2020 and which
 were due on August 17, 2020.

 I emailed you on August 19 and August 24 regarding Mr. Sebreros’ failure to respond to
 our document requests. To date, I have received no response to those emails and no
 indication of when or whether Mr. Sebreros will be responding to the document requests.

 Under Local Rule 37-1, the prefiling conference of counsel must occur within 10 days of
 this letter. We are available for the conference at 3 or 4 p.m. Eastern on September 9,
 2020. Please let me know whether one of those time works for you, or propose alternative
 times when you are available.

                                                          Sincerely,

                                                          /s/ Colin Reardon
                                                          Colin Reardon
                                                          Senior Litigation Counsel




 consumerfinance.gov
